Citation Nr: 0904490	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-21 492	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease with fibrosis.  

2. Entitlement to service connection for a right shoulder 
disorder. 

3. Entitlement to service connection for bilateral lower 
extremity claudication.  

4. Entitlement to service connection for post-traumatic 
stress disorder. 

5. Entitlement to service connection for porphyria cutanea 
tarda, claimed as due to exposure to herbicides.  

6. Entitlement to service connection for bilateral hearing 
loss.  

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION 

The veteran, who is the appellant, served on active duty from 
September 1966 to September 1969 and from September 1974 to 
September 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2004, in March 
2005, in December 2005, and in February 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND 

In May 2008, the veteran requested a hearing before the 
Board. 

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700.  

To ensure procedural due process, the case is REMANDED to the 
RO for the following:

Schedule the veteran for a hearing before 
a Member of the Board at the Regional 
Office. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

